Citation Nr: 1729867	
Decision Date: 07/27/17    Archive Date: 08/04/17

DOCKET NO.  09-05 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a migraine headache disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Alhinnawi, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1974 to November 1977.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The RO in Montgomery, Alabama currently retains jurisdiction.  The Board most recently remanded this appeal for additional development in February 2017.

A personal hearing was conducted between the Veteran and undersigned in August 2010.  A transcript is associated with the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In his January 2002 claim of service connection for migraine headaches, the Veteran stated that his migraine headaches are caused by tension and pain from his service-connected left shoulder disorder.  Although the record contains multiple medical opinions, they do not adequately address whether the Veteran's migraine headache disorder is caused or aggravated by his service-connected left shoulder disorder.  A January 2011 VA neurological disorders examination report merely indicates that the Veteran's headaches "are not associated with any disease or disability," but this opinion is insufficient to address aggravation for secondary service connection.  See El Amin v. Shinseki, 26 Vet. App. 136, 140 (2013).  Moreover, this opinion does not include a rationale.  As such, an addendum opinion is required to address secondary service connection for the Veteran's migraine headache disorder.



Accordingly, the case is REMANDED for the following action:

1. Identify and obtain any outstanding VA treatment records.  Any additional treatment records identified by the Veteran should be obtained and associated with his claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file.

2. Then, return the file to the examiner who conducted the August 2016 VA headaches examination.  If that examiner is not available, return the file to another examiner with the appropriate knowledge and expertise.  The following question should be addressed:

a. Is it at least as likely as not that the Veteran's migraine headache disorder was caused or aggravated (worsened) by his residuals of left shoulder dislocation with degenerative arthrosis?

The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion as it is to find against it.

The examiner must include in the examination report the rationale for any opinion expressed.  However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

3. Then, readjudicate the issue on appeal.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then return the claim to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




